MEMORANDUM **
Zong Guo Li appeals from the 24-month sentence imposed following his guilty-plea *656conviction for distribution of a controlled substance near a school, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 860(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The government contends that an appeal waiver in the plea agreement bars this appeal. However, because the relevant provisions in the appeal waiver in the plea agreement are ambiguous, we do not enforce them. See United States v. Speel-man, 431 F.3d 1226, 1229-31 (9th Cir. 2005); cf. United States v. Jeronimo, 398 F.3d 1149, 1153 (9th Cir.2005).
Li contends that his sentence is unreasonable in light of Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007), because the district court did not take into account the disparate treatment under the Sentencing Guidelines of offenses involving “ice” versus regular methamphetamine. The record discloses that the district court considered the relevant 18 U.S.C. § 3553(a) factors and imposed a sentence at the low end of the applicable Guidelines range. The district court did not abuse its discretion in declining to impose a lower sentence based upon the disparity. See United States v. Carty, 520 F.3d 984, 993 (9th Cir.2008) (en banc). In light of the totality of the circumstances, we conclude that the sentence is reasonable. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.